t c memo united_states tax_court george n ahmaogak and maggie ahmaogak petitioners v commissioner of internal revenue respondent docket no filed date mason d morisset for petitioners lisa m oshiro for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge carluzzo special_trial_judge on date respondent issued a notice of final_determination denying in part petitioners’ request to abate interest on their federal_income_tax liability in response to that notice petitioners timely petitioned this court for a review of respondent’s denial our jurisdiction is established by sec_6404 the issue for decision is whether respondent’s failure to abate interest on petitioners’ federal_income_tax liability is an abuse_of_discretion background petitioners resided in barrow alaska at the time the petition was filed the facts in this case all of which have been stipulated are easily summarized petitioners are husband and wife they filed a timely joint federal_income_tax return computational errors were made on the return and as a result the total_tax liability reported on the return was understated a notice was sent to petitioner sec_2 sec_6404 was previously designated sec_6404 see victims of terrorism tax relief act of publaw_107_134 115_stat_2435 the return has not been included in the record details of the return are set forth in a document prepared by respondent’s appeals officer in response to petitioners’ administrative claim for interest abatement the parties stipulated the truth of the factual portions of this document explaining the error and advising them they owed an additional dollar_figure including interest of dollar_figure on date respondent first notified petitioners that their return had been selected for examination at the time petitioners resided in barrow alaska and the revenue_agent assigned to the examination was located in fairbanks alaska we cannot determine whether petitioners or anyone acting on their behalf met with the revenue_agent during the examination because of the distance between petitioners’ residence and the revenue agent’s post of duty there might have been some logistical complications in scheduling meetings and there appear to have been some delays in the receipt of correspondence mailed between petitioners and the revenue_agent the revenue agent’s report was mailed to petitioners on date having received no protest to the revenue agent’s report by date respondent began the process of preparing a notice_of_deficiency that was mailed to petitioners on date in that notice_of_deficiency respondent determined a deficiency of dollar_figure in petitioners’ federal this date is erroneously listed as date in the chronology of events prepared by the appeals officer although an obvious error petitioners make repeated references to the event as though it actually occurred in income_tax and imposed a sec_6662 penalty of dollar_figure the deficiency apparently results from or is largely attributable to the disallowance of a claimed charitable_contribution_deduction for the donation of whale meat to certain native alaskan tribal communities and the disallowance of deductions for expenses_incurred in connection with whaling activity on date the deficiency and penalty were assessed as was interest of dollar_figure on date an untimely petition was filed with this court docket no in response to the above- referenced notice_of_deficiency because the petition was not filed within the period prescribed by sec_6213 upon respondent’s motion that case was dismissed for lack of jurisdiction on that ground on date including tax additions to tax penalties and interest as of date all but dollar_figure of petitioners’ liability had been paid because this amount is what respondent refers to as below tolerance respondent did not issue a notice_and_demand for the dollar_figure a copy of the notice_of_deficiency has not been included in the record but it appears that in that notice respondent also determined a deficiency in petitioners’ federal_income_tax on date respondent received an amended federal_income_tax return from petitioners the amended_return has not been included in the record but apparently the deductions previously claimed and disallowed were increased other deductions not claimed on the original return were claimed and petitioners reported an income_tax_liability on the amended_return that was less than the income_tax_liability reported on the original return we cannot tell whether or how the amended_return was processed by the time the amended_return was filed petitioners and other similarly situated taxpayers had cases pending in this court in which they disputed the commissioner’s disallowances of deductions similar to the deductions that gave rise to the determination of petitioners’ deficiency furthermore legislation had been proposed that would have partially or fully allowed for the types of deductions in dispute in the tax_court cases these cases were held in suspense for several years pending enactment of the legislation however the proposed_legislation was never enacted the tax_court cases were resolved by agreement during after further settlement negotiations with the commissioner’s appeals_office the settlement position the settlement position was applied to petitioners’ year which apparently had been examined before that time as a result petitioners agreed to a deficiency and a sec_6662 penalty totaling dollar_figure for on date respondent received a payment of dollar_figure from petitioners designated to be applied to their liability the transmittal letter with which the payment was sent expressly references the year as a result of this payment interest of dollar_figure dollar_figure plus dollar_figure in interest that had accrued from date until date was assessed and paid leaving petitioners’ account for that year overpaid by dollar_figure at the time the above-referenced transmittal letter and payment were received respondent also received a form_843 claim_for_refund and request for abatement from petitioners the abatement claim block of the abatement claim is designated explanation and additional claims instructions following the designation direct the taxpayer to explain why this claim should be allowed and show computation of tax_refund or abatement of interest penalty or addition_to_tax in the designated area following these instructions on the abatement claim petitioners inserted the following this amount is erroneously referred to as dollar_figure in a request for finding of fact included in respondent’s brief petitioners in their reply brief agreed to respondent’s erroneous request our return was audited brought to the appeals_office and in tax_court we have a good_faith belief that delays occurred in preforming sic ministerial acts by an officer_or_employee of the internal_revenue_service during that period the occurance sic of such delays requires the abatement of the assessment of interest for those particular periods furthermore throughout much of this period legislation was pending which would have substantially affected the treatment of specific deductions accordingly the service postponed consideration of these matters further a death in the family of our legal counsel resulted in an additional delay in consideration of our case in light of the ministerial delays and as well as our reliance on the actions of congress the failure to abate interest in our circumstances would constitute grossly unfiar sic treatment and impose on us an undue_hardship elsewhere on the abatement claim petitioners indicate that the amount to be refunded or abated is approximately dollar_figure big_number in the area designated period--prepare a separate form_843 for each tax period petitioners entered from date to october try as we have we are unable to appreciate the relevance of this period to the relief requested by petitioners either in the abatement claim or in this proceeding block 4a of the abatement claim provides for a check-the-box entry if the request is for abatement or refund of interest caused by irs errors or delays this box is left blank as is the following area where the dates of payment should have been inserted despite its many infirmities respondent considered the abatement claim as a request for abatement of all interest that had accrued with respect to petitioners’ federal_income_tax liability as earlier noted with the exception of dollar_figure all of that interest had been paid as of date by letter dated date respondent notified petitioners that dollar_figure of interest that accrued from date to date would be abated but denied petitioners’ request for abatement of interest that had accrued before date by letter dated date petitioners requested that respondent’s appeals_office reconsider the portion of their abatement claim that had been denied in this letter petitioners identify a number of delays one of which erroneously lists the date of the revenue agent’s report as date when in fact as noted above the report was issued on date the letter goes on to allege that petitioners’ abatement claim received by respondent on date was filed shortly after assessment of the interest in this case as noted with the exception of dollar_figure all of the interest that had previously accrued was assessed and paid as of date petitioners’ use of the term shortly is expansive to say the least the appeals officer assigned to the matter prepared a detailed chronology of events relevant to the determination of petitioners’ federal_income_tax liability petitioners apparently were provided a copy of this chronology before date as their letter to respondent on that date makes reference to it in a note included within the chronology the appeals officer observes that the dollar_figure payment that respondent applied to pursuant to petitioners’ designation is the amount agreed upon in settlement of petitioners’ federal_income_tax liability according to the appeals officer it might have been petitioners’ intent to file an interest abatement request with respect to ty1990 rather than ty1989 neither party commented on this observation in any document submitted in this proceeding discussion it appears to us that the observation of the appeals officer is well made nevertheless taking our lead from the parties we ignore the possibility that this proceeding results from a mistaken reference to and consider whether respondent’s failure to abate some of the interest applicable to petitioners’ federal_income_tax for that year is an abuse_of_discretion for the following reasons we hold that it is not in general interest on a federal_income_tax liability including a deficiency begins to accrue on the due_date of the return and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 the commissioner has the authority to abate the assessment of interest on a deficiency or payment of income_tax if the accrual of such interest is attributable to an error or delay by an official or employee of the internal_revenue_service in performing a ministerial_act sec_6404 a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment 113_tc_145 sec_301_6404-2t temporary proced admin regs fed reg date the relief contemplated by sec_6404 requires the existence of some erroneous or dilatory performance of a ministerial_act by the commissioner’s employee that resulted in the interest that the taxpayer is seeking to have abated in this case petitioners state that they have a good_faith belief that delays occurred in performing ministerial acts but they have nowhere identified those ministerial acts or what delays were caused as a result of those unidentified ministerial acts we have reviewed the history of the examination of petitioners’ federal_income_tax return as set forth in the appeals officer’s chronology of events and find nothing out of the ordinary in either the sequence of events or the passage of time from event to event petitioners’ federal_income_tax sec_6404 was amended by sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts the amendment is effective for interest accruing with respect to deficiencies or payments for tax years beginning after date and is therefore inapplicable here return was timely filed and selected for examination approximately year later approximately months later the revenue agent’s report was issued proposing adjustments similar to those made in other years less than a year after the return had been selected for examination and within months of the issuance of the revenue agent’s report respondent issued a notice_of_deficiency determining a deficiency in petitioners’ federal_income_tax petitioners failed to timely petition this court in response to that notice and the deficiency a penalty an addition_to_tax and interest were appropriately assessed we find no delay in the assessment process as outlined above much less any dilatory or erroneous act by respondent’s employee in performing a ministerial_act that caused any delay the interest that accrued on petitioners’ federal_income_tax liability resulted from petitioners’ failure to pay their federal_income_tax liability when due sec_6404 does not authorize the abatement of interest upon that ground and respondent’s refusal to grant such an abatement is not an abuse_of_discretion see donovan v commissioner tcmemo_2000_220 douponce v commissioner tcmemo_1999_398 we note that an unreasonable delay in the issuance of a statutory_notice_of_deficiency after the irs and the taxpayer have completed efforts to resolve the matter could be a ground for abatement of interest under sec_6404 see h rept pincite 1986_3_cb_1 but there was no such delay in this case to reflect the foregoing decision will be entered for respondent
